It will surprise no one that climate change and its catastrophic consequences are foremost in my mind. As the leader of a small island State, which, two years later, is still suffering the damaging consequences of Hurricane Irma, we know and live the terrible reality of climate change. Those who continue to deny its existence cannot gainsay the massive destruction to property and loss of life that so glaringly stare them in the face year after year. No one can repudiate the awful scenes flashed globally across television screens and through social media of the decimation of the Abaco islands and Grand Bahama in the Bahamas island chain. The lament of the people of the Bahamas, as that entire nation suffered in hopelessness, should echo in the ears of all who feel any compassion for their fellow human beings.
The consequences of climate change have become our annual Hiroshima. The effects are as horrific as any battleground and as devastating and long-lasting as the detonation of an atomic bomb. But, in this war that we did not start, that we do not wage and that we do not want, the peoples of small island States have no means to defend themselves and little means to recover. We are simply the hapless victims of those Governments whose destructive climate policies are killing small island States, with brutal storm after brutal storm, each more destructive than the last.
The economies of Caribbean small island States are rooted in tourism and agriculture, which are sectors that are very dependent on stable climate conditions. Already, these activities are being persistently disrupted, causing our countries to lose revenue and incur large recurring debt to finance both reconstruction and resilience-building. With few exceptions, pledges of assistance, when they have been made, are inadequate and slow to be delivered, if they are delivered at all.
Despite all the targets set by climate-change conferences to limit global warming to 1.5°C over pre-industrial levels, every nation on this earth, and all the people within them, should understand that, even if that small level of ambition is achieved, these climate effects will continue for at least a thousand years. That is correct: a thousand years. The Assembly should take urgent and special note of the special report of the Intergovernmental Panel on Climate Change on the impacts of global warming, entitled Global Warming of 1.5°C, and the recent Special Report on the Ocean and Cryosphere in a Changing Climate.
In small island States, we have come to the painful conclusion that 30 or more generations of our people will, year after year, suffer from conditions already created by the harmful greenhouse-gas emissions of a handful of countries. We also know that, if this profligate behaviour does not stop, many of our island States will not last another thousand years. We also fear that the necessary action to halt greenhouse-gas emissions might only come when a few countries and coastal communities are entirely washed away and eliminated from the face of the global map. Even then, after a ritual wringing of hands and pledges to act to stop the obliteration of small island States, business may well continue as usual.
That is the sad reality. And it is not, of course, a prospect that the Governments and peoples of small States will contemplate for a second, which is why this is pre-eminently a time to speak the truth — the whole truth — frankly and boldly in this Assembly, without fear or favour. The very existence of our small island States and our civilization are imperilled. However, we will not sit idly by in silence. Action is imperative, and we certainly will act now.
This year, we mark the thirtieth anniversary of the United Nations Convention on the Rights of the Child. However, the activities of a handful of nations are making a mockery of the Convention, which asserts that improving the living conditions of children in every community is crucial, especially in developing countries. The prospects for the world’s children are impaired, and they are being robbed of a bright and prosperous future. That is correct — we are robbing our youth of a bright and prosperous future. I congratulate Ms. Greta Thunberg and all the children she motivated globally, including those in my own country. In fact, I congratulate all those who acted in solidarity on 20 September to warn our Governments to take bold action against climate change. I remind the Assembly that young people are watching and that Governments choosing to turn a deaf ear to them will surely pay a price.
The protection of fossil-fuel economic interests at the expense of climate justice is unfair, unjust and unconscionable. If Governments have lost their moral compass in a world where multilateralism and common interests are being discarded, we must hope that Governments realize nonetheless that global cooperation is still required to preserve national interests. We should remind ourselves of the wisdom of the poet John Donne’s Devotions Upon Emergent Occasions, and several steps in my Sickness: “No man is an island, entire of itself; every man is a piece of the continent, a part of the main.”
Whether they like it or not, refugees from the countries that are decimated by hurricanes will wash up on their shores. It is inescapable. The internally displaced persons forced to leave their homes due to hurricanes in 2017, and also in 2019, were cared for mostly within their own national boundaries. But there were others who had to seek refuge elsewhere — refuge that was not provided within a legal and predictable framework but was offered by other nations in a spirit of generosity and compassion. This is not an acceptable basis for going forward. With the best will in the world, generosity is constrained by capacity, and compassion is tempered by reality.
This Assembly should recognize that the Office of the United Nations High Commissioner for Refugees, which operates under the Convention relating to the Status of Refugees, contemplates refugees only in the context of conflict and/or political upheaval. However, the number of refugees already created by climate change and the potential for greater numbers in future demand that the legal recognition of a refugee includes persons forced to seek refuge outside of their national borders. In this regard, my Government proposes that Member States agree at this Assembly that the matter of climate refugees be taken up in all the appropriate committees to secure an agreed definition of the term “climate refugee”, which could be adopted in international law where it does not now exist.
My Government is perfectly aware that this proposal will be resisted by those Governments that deny climate change and are fearful of acknowledging its consequences. Nonetheless, we will put it forward, seeking support from countries that are similarly threatened and from States that recognize the potential threats. We will act to protect lives and safeguard order. But if this matter is left unaddressed by the United Nations, then it will certainly carry the indelible stain of guilt for the catastrophe that will befall us because we failed to act to establish a global framework to manage cross-border climate refugees.
In this Hall, in the presence of high representatives of the world’s peoples, I invoke the words of United States President Franklin Delano Roosevelt who said, at a time of crisis, in 1933: “In the field of world policy, I would dedicate this nation to the policy of the good neighbour, the neighbour who resolutely respects himself and, because he does so, respects the rights of others, the neighbour who respects his obligations and respects the sanctity of his agreements in and with a world of neighbours.”
There is only one common homeland and one human race. There is no Planet B, or any viable alternative planet on which to live. The worst and immediate victims of climate change are small island States, where a history of human exploitation and neglect has left significant numbers of our population poor and without resources to build climate-resilient infrastructure and homes. That is our inheritance but, eventually, climate change will make victims of people who live in the large land masses too, and not only their coastal areas but their hinterlands as well. That process has started already, on every continent and across every border. The only solution to the harmful effects of climate change is to stop the greenhouse-gas emissions. There is no other choice. And that is what the heavy users of fossil fuels must do. They must lead by example to achieve a carbon-neutral world.
President Roosevelt’s summons to every nation to be a good neighbour is more relevant now than it was 86 years ago. In Antigua and Barbuda, we are playing our part. My Government has banned the importation of single-use plastics and is actively transforming our marine environment into a plastic-free one. We are also actively making the transition into alternate energy with intended nationally determined contributions that will make our country carbon neutral by 2040.
Earlier this year, we were pleased to host an international concert, the Play it Out concert, in collaboration with the Government of Norway and the former President of the General Assembly, Ms. Maria Fernanda Espinosa Garces, to heighten global awareness of the harmful effects of plastics on our oceans. Antigua and Barbuda is standing up to be counted among those countries that are doing — and will continue to do — all in their power to curb pollution in all its aspects.
There is a notion abroad that developing countries, especially small ones, operate on a premise that rich and powerful nations are to be blamed for their problems of underdevelopment and lack of capacity to produce and compete, and that, consequently, we the developing countries live in a state of paralysis, waiting for aid. That notion is extremely flawed; it is very different from reality. Our small nations are not beggars; we are not mendicants. But, where there is injustice, we must fight for justice. Where there is inequity, we must fight for equity. Whereas most countries have access to cheap funding on the capital markets, needy small island States have had to borrow at commercial rates to fund their development. Where is the justice in that? That is why we have to fight for change. That is why we have to fight for equity. What we want is access to financing on fair and concessionary terms, commensurate with our size and vulnerabilities. That is not too much to ask.
We have a proud history of seizing the reins of our independence and sovereignty against all odds. We have done so to develop our countries rapidly after centuries of colonial or hegemonistic exploitation. But we know that our underdevelopment and financial vulnerability were created by centuries of exploitation in slavery and bonded labour for which no compensation was paid. That is why Caribbean countries, in all sectors driven by non-governmental organizations, have urged the relevant European Governments to repair the debilitating socioeconomic conditions, the destruction of resources and the dehumanization and genocide of Caribbean people resulting from the slave trade, slavery and the ravages of colonialism. That is why I take the opportunity of the Assembly to do so again.
The relevant European nations should provide reparations, not only because, at last, it would compensate for their development on the backs of our people, but because it is the morally correct thing to do to restore equity and justice. And we should be clear: reparation is not aid and it is not a gift. It is compensation to correct the injustices of the past and restore equity. That is what we want. We want equity. Similarly, the provision of finance to support mitigation, adaptation and resilience in small States, such as Antigua and Barbuda, is not aid. It is compensation for the damage done to our countries, for the reversals in our economic gains and for the additional money we must spend to counter the further injurious effects of climate change, in which we play little part.
My country and others in the Caribbean are intent on promoting economic growth, social development and resilience by internal action. We will do so even as we expect developed countries to meet their obligations. We do not depend on them exclusively. But it seems that every time we achieve a high level of competitiveness with rich regions of the world, they impose arbitrary measures to undermine and shackle us. Indeed, in the financial services sector, anti-competitive actions have been forced on us by the European Union in the area of taxation, despite the fact that our countries have been compliant with standards set by the Organization for Economic Cooperation and Development. Further, despite our vulnerabilities as remote islands, confronted with high interest and insurance costs, unsustainable debt and frequent disasters arising from climate change, we are disqualified from access to concessional financing based on a single criterion — per capita income. That cannot be fair. That cannot be just.
Today, we reiterate our call for the removal of the per capita income criterion, which precludes vulnerable small island States from accessing much-needed concessional funding. In addition, climate funding to adapt, mitigate and build resilience should not be subject to any conditionality, but be based exclusively on vulnerability and need. That is what is equitable.
Another injustice the Caribbean is confronting is the phenomenon of the withdrawal of correspondent banking relations — in essence, the financial abandonment of our region by banks in the United States and some parts of Europe. That is based primarily on profit motives and the false allegations that our countries are major money-launderers and tax havens, which is simply not so. Both the Financial Action Task Force and the Global Forum on Transparency and Exchange of Information for Tax Purposes of the Organization for Economic Cooperation and Development have assessed and found most of our countries to be fully compliant with rigorous international standards. Yet the process of withdrawing correspondent banking relations continues unabated, thereby threatening to exclude Caribbean countries from the international payment system and de-banking our nations, with the potential to plunge all of them into poverty. Again, that is an inequitable approach. Let me make the point here that correspondent banking is a public global good and a fundamental human right that must be available to all countries and regions.
Unless that process is stopped and reversed, it is not only Caribbean countries that will suffer, but so too will the developed countries in which the global banks are located. For the Caribbean’s exclusion from the world’s trading system and the resultant economic collapse will create poverty, unemployment, crime, including drug trafficking, underground money-laundering and refugees — all of which will challenge the security of wealthy neighbouring States in this hemisphere. If those countries will not act in our interest, they certainly should act in their own interests. The fire in our house, which we did not start, will inevitably spread to theirs. The time to extinguish it is now.
Our small island States could be forgiven for their belief that the cards are being deliberately stacked against them. No evidence is available to contend otherwise. In this connection, my Government is obliged once again to draw to the attention of the Assembly the fact that 15 years ago my country won an arbitration against the United States, the most powerful country in the world, at the World Trade Organization (WTO). The matter was appealed twice, and twice the arbitral award was given in Antigua and Barbuda’s favour. The final award was made 12 years ago, imagine that — 12 years ago.
The World Trade Organization gave my country the right to sell United States copyright material on an annual basis, and it did so in order to help us recover the full costs of our trade losses. However, we decided not to do so but to negotiate with the United States Government, since the former option would have deprived United States copyright holders of deserved income from their intellectual property, through no fault of their own. We thought that we were doing the sensible thing. But advantage has been taken of our forbearance and our magnanimity. Despite the ruling of the WTO, my small country has not been able to bring the representatives of the United States to the table to settle this arbitration award. This is a typical example of might is right, and of “to whom much is given, much is expected”. The arbitral award due to us has been ignored, while the perennial trade surplus that the United States enjoys with my little country has exceeded $3.53 billion during the past 12 years. This, too, is unfair, it is unjust and it is unconscionable. How many times do we have to come here to the United Nations and ask the United States to settle? We want justice.
Once again, we urge the United States to respect the decision of the WTO and settle its obligations as soon as possible. Twelve years is too long. Let me make it abundantly clear that our country cannot forgo legally awarded recompense for the trade losses we have suffered as a result of United States action — and we will not. We are not afraid of its might. We are standing on principle. In fact, let me make it clear that we, too, have a duty of care to our people. So, just as how it is protecting its interests, we must also protect our national interests. The last time I checked, we live in a democratic world, so those who want to take punitive action against us for speaking out for what is right can do so. But we will stand in any forum and defend the interests of Antigua and Barbuda.
My Government is deeply concerned about the trade contention between the United States and the People’s Republic of China. Trade wars invariably push up the cost of living for peoples across the world, especially the poor and vulnerable, and, ultimately, they cause the entire global economy to suffer. There are no winners in this. We are already in that spiral. Confrontation instead of dialogue and cooperation is exacerbating risks, eroding confidence and weakening the prospects of global economic growth. There will be no winners if this continues, only losers. Unfortunately, among the hardest hit will be small island developing States, with their open and vulnerable economies. So there we go again, suffering from the injustices of the mighty. The international system, which has never been perfect, is now being dangerously weakened. A handful of powerful nations are seeking to violate international norms and the rule of law to advance narrow political agendas — concerned more with getting rid of Governments that they dislike than with advancing human rights, under whose guise they seek cover. We are not stupid; we know exactly what they are doing, and we are watching them.
Only this week, 16 countries, a few of them perhaps coerced into participation, maybe by threats or promises, invoked the Inter-American Treaty of Reciprocal Assistance as a weapon against the sovereign nation of Venezuela. The Treaty is a 72-year-old anachronism that encourages the use of force against a sovereign State, contrary to international law and not within the concept of the legitimate defence set out in Article 51 of our United Nations Charter. Without producing a shred of evidence to support their allegations, those 16 nations have arbitrarily decided to impose sanctions against Venezuela, with the sole intention of regime change. They are doing so against all international standards. We all know that United Nations standards call for non-interference and non-intervention in the affairs of other States. In fact, significantly, we should note that the International Contact Group on Venezuela, at a meeting on the same day, reaffirmed that the only sustainable solution to the Venezuelan crisis was a political, peaceful and democratic one, excluding the use of force and through credible and transparent presidential elections. Now that position is sensible and in keeping with international law.
My Government protests the arrogance inherent in the belief of 16 countries that they have the right to decide for the rest of the world. How can they believe that they can ignore the United Nations, be contemptuous of the Security Council and act to harm a country on a spurious charge of drug trafficking, money laundering and organized crime? That action follows the same formula that has destabilized Cuba, robbing that country of the possibility of fulfilling its considerable potential to contribute fully to global advancement, peace and security. Why can we not live in peace and harmony? Why can we not resolve our conflicts through diplomacy and dialogue? My Government once again calls on the United States to lift the debilitating sanctions against Cuba and those against Venezuela. It is killing innocent people.
We are also troubled by events in the Middle East and the overall heightening of tensions in the world, in which multilateral solutions are being discarded in favour of unilateral action, and even the contemplation of war. The world is not the O.K. Corral, and a gunfight should not decide who wins and who loses. My Government calls on all Governments to return to the rules-based system of international relations, which was meticulously established to settle disputes and resolve conflicts. The rules are there to protect all of us. A world of prosperity will not be sustained without global cooperation, global peace and global justice.
In this context, I recall the words of Nelson Mandela, who knew much about working with the enemy — real, perceived or created. He said: “If you want to make peace with your enemy, you have to work with your enemy. Then he becomes your partner”.
The world needs partners, not enemies. Our planet and all our peoples depend on it.
